EXHIBIT 10.1

 

LEAVE OF ABSENCE AGREEMENT

 

LEAVE OF ABSENCE AGREEMENT, dated as of June 2, 2004 (the “Leave of Absence
Agreement”), by and between Fog Cutter Capital Group Inc. (the “Company”), with
its principal office at 1410 S.W. Jefferson Street, Portland, Oregon 97201 and
Andrew A. Wiederhorn (the “Mr. Wiederhorn”).

 

WITNESSETH:

 

WHEREAS, Andrew Wiederhorn was a co-founder of the Company in 1997 and led its
public offering in 1998; and Mr. Wiederhorn has served ably as Chairman and
Chief Executive Officer since he helped establish the Company; and Mr.
Wiederhorn has been substantially responsible for the Company’s recent
profitability and strong performance the last few years;

 

WHEREAS, Mr. Wiederhorn is the sole officer of the Company that is familiar with
each of the Company’s diverse business lines (such as real estate,
mortgage-backed securities, restaurant operations, overseas operations, and
commercial mortgage loan origination);

 

WHEREAS, Mr. Wiederhorn is intimately familiar with the history and nuances of
the Company’s subsidiaries, operations, contractual arrangements and
investments, and is principally responsible for accounting matters and ensuring
compliance with the Company’s obligations as a United States registered public
company;

 

WHEREAS, the Company is currently transitioning into new, long-term business
lines (e.g., restaurant operations, special situation lending and increased real
estate lending) and de-emphasizing its subordinate residential mortgage-backed
securities business, and the sources and nature of its revenues and expenses are
changing and as a result, the Company recognizes the need for Mr. Wiederhorn’s
assistance in dealing with these challenges and opportunities;

 

WHEREAS, the Company has had a large cash position, and Mr. Wiederhorn has been
very involved in the Company’s efforts to identify opportunities to deploy these
amounts appropriately in its existing and potential new business lines;

 

WHEREAS, Mr. Wiederhorn has informed the Board that he has agreed to a
settlement with the United States Government in connection with a criminal
investigation of certain acts and omissions by Mr. Wiederhorn in his personal
capacity and in his capacity as an officer of Wilshire Financial Services Group
Inc., (the “Settlement”), and the Settlement is subject to among other things
approval by a judge;

 

WHEREAS, Mr. Wiederhorn has informed the Board that, pursuant to the Settlement,
he will plead guilty to two criminal felony violations (the “Violations”),
resulting in a maximum likely period of incarceration of approximately 18
months;

 

WHEREAS, the Board understands that no acts or omissions of the Company or of
Mr. Wiederhorn in his capacity as an officer or director of the Company is the
basis for any of the charges to which Mr. Wiederhorn will plead guilty pursuant
to the Settlement;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Board also understands that the actions forming the basis for the
Violations were undertaken after Mr. Wiederhorn’s consultation with legal
counsel and accountants and in accordance with their counsel and advice;

 

WHEREAS, the Board further understands that one of the Violations is based on a
“gratuity” statute, a general intent crime for which no intent for a quid pro
quo must be proven;

 

WHEREAS, Mr. Wiederhorn and the Company entered into that certain Employment
Agreement dated as of June 30, 2003 (the “Employment Agreement”), which, among
other terms, contains certain provisions governing the rights and obligations of
the parties in the event of Mr. Wiederhorn’s termination or resignation;

 

WHEREAS, given the Settlement and Mr. Wiederhorn’s likely guilty plea pursuant
thereto, the Board has examined the Employment Agreement and carefully
considered and evaluated various options regarding Mr. Wiederhorn’s separation
from the Company in determining that which is in the best interests of the
Company and its shareholders;

 

WHEREAS, the Board believes that if Mr. Wiederhorn were incarcerated pursuant to
the Settlement, he would be limited in his ability to perform his functions as
Chief Executive Officer and Chairman of the Board during the period of any such
incarceration;

 

WHEREAS, as a result of the beliefs of the Board (with the exception of Mr.
Wiederhorn) as to the limitations on Mr. Wiederhorn’s capacity to perform his
corporate duties while incarcerated, the Board (with the exception of Mr.
Wiederhorn) understands that (a) the Company would be entitled to terminate Mr.
Wiederhorn’s employment pursuant to the Employment Agreement once Mr. Wiederhorn
became incarcerated, and (b) Mr. Wiederhorn would not be entitled to any rights
or remedies as a result thereof;

 

WHEREAS, Mr. Wiederhorn has informed the Board that (a) he believes he would be
entitled to certain rights and remedies under the Employment Agreement if the
Company terminated Mr. Wiederhorn’s employment as a result of entering into the
Settlement or his incarceration, and (b) he would pursue such rights and
remedies if the Company terminated his employment as a result of any such
Settlement or incarceration;

 

WHEREAS, among others, the Board has considered the following possible options:
(a) termination of Mr. Wiederhorn with cause (both before and at the time of
incarceration) and no payments to him after the termination’s effective date;
(b) termination without cause and the payment of severance payments under
Paragraph 8(c) of the Employment Agreement, either in full or in part; (c)
possible litigation concerning Mr. Wiederhorn’s claim for full payment under
such severance payment provision; (d) possible litigation by Mr. Wiederhorn
concerning other possible claims against the Company under the Employment
Agreement; (e) acceptance of Mr. Wiederhorn’s resignation, Mr. Wiederhorn’s
release and waiver of (i) potential claims against the Company in connection
with the collapse of Capital Consultants and (ii) potential claims against the
Company under the Employment Agreement in connection with his termination as an
officer and director of the Company and its subsidiaries, and a financial
compensation package that recognizes the value of his continuing good will and
service to the Company and his prior service to the Company; and (f) granting
Mr. Wiederhorn a paid leave of absence during any period of incarceration
recognizing the value of his prior service and the value of retaining his good
will and assistance in the future;

 

--------------------------------------------------------------------------------


 

WHEREAS, notwithstanding the Board’s understanding of the Company’s rights under
the Employment Agreement and the Board’s view as to the risks and weakness of
any potential claim by Mr. Wiederhorn if he was terminated upon incarceration,
the Board recognizes the need for Mr. Wiederhorn’s assistance and cooperation in
the Company’s operations and in facilitating appropriate corporate leadership in
his absence;

 

WHEREAS, under the agreement whereby the Company acquired its 51% interest in
the George Elkins business, the owners of the remaining 49% interest in the
George Elkins business have the right to acquire the Company’s 51% interest at a
favorable price if Mr. Wiederhorn is no longer involved with the Company and the
Company would lose a substantial portion of the value of this investment if Mr.
Wiederhorn were to leave; and the Board of Directors took this into
consideration in determining to continue Mr. Wiederhorn’s relationship with the
Company and grant him a leave of absence;

 

WHEREAS, the Board recognizes that Mr. Wiederhorn’s good will, cooperation, and
continuing assistance are in the best interests of the Company and its
shareholders and necessary to preserve the continuity and long term
profitability of the business; and in particular the Board recognizes that (i)
Mr. Wiederhorn was instrumental in structuring the Fat Burger acquisition and
his assistance will be invaluable in realizing the benefits and value of that
acquisition over the medium term (3-5 years), (ii) Mr. Wiederhorn established
the Company’s real estate business (including the Footlocker leases, George
Elkins Commercial Real Estate Lending, the Bourne End UK real estate) and will
be the key to maintaining and realizing the inherent value in these businesses;
and (iii) Mr. Wiederhorn developed and recently launched the Company’s special
situation lending business and his assistance will be necessary to fully
implement and realize on this business line in the next 5 years;

 

WHEREAS, the Board has considered the potential adverse consequences to the
Company and its shareholders of a dispute or litigation with Mr. Wiederhorn at
this time of transition and the Board also recognizes the relatively short-term
nature of this leave of absence, the difficulties of attracting appropriate
talent to fill his role quickly and for a relatively short period, and the
difficulties of such an individual learning the Company’s complexities in a
short period of time;

 

WHEREAS, in order to secure the good will and assistance of Mr. Wiederhorn,
avoid the loss of the George Elkins business at a below market price and the
other reasons referred to in these Whereas clauses, the Board has considered
offering Mr. Wiederhorn a leave of absence on the terms set forth in this Leave
of Absence Agreement including a LOA Payment and certain other rights and
obligations as set forth in this Leave of Absence Agreement;

 

WHEREAS, in consideration for the Company providing Mr. Wiederhorn the rights
and obligations under this Leave of Absence Agreement, Mr. Wiederhorn has
indicated his willingness and desire to: (a) release the Company in writing from
and provide a waiver of potential claims against the Company in connection with
the collapse of Capital Consultants, and any rights to indemnification for
defense costs or damages arising therefrom; (b) maintain his good will to, and
cooperation with, the Company; (c) cooperate with the Company in any federal or
state government investigation or prosecution (regulatory or otherwise), and in
any civil or other litigation, arising from the Settlement and his guilty plea
pursuant thereto, and (d) certain other obligations as set forth herein (the
“Consideration”);

 

WHEREAS, in addition to helping induce the Consideration, the Board believes
that the

 

--------------------------------------------------------------------------------


 

LOA Payment (as defined in Section 3 hereof) is appropriate as recognition of
Mr. Wiederhorn’s past service to the Company and to help avoid litigation; and

 

WHEREAS, based on considering all of the above, the Board has determined, by the
exercise of its reasonable business judgment, that it is in the best interests
of the Company and its shareholders to enter into this Leave of Absence
Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the parties agree as
follows:

 

1.                                      LEAVE OF ABSENCE

 

On the terms and subject to the conditions of this Leave of Absence Agreement,
Mr. Wiederhorn hereby agrees to take a paid leave of absence from the date of
Mr. Wiederhorn’s incarceration pursuant to the Settlement to the date he is
released from such incarceration (the “Leave of Absence Period”).  Prior to and
following the Leave of Absence Period, Mr. Wiederhorn will continue in his
normal employment as provided in the Employment Agreement and prior to the
commencement of such period, he agrees to (i) assist the Company’s interim and
existing management in providing a smooth transition, (ii) assist in ensuring
that the Company has a sound business plan for the current year and 2005 and a
clear method for implementing that plan, (iii) reassure existing clients,
shareholders, employees, executives of subsidiaries and affiliated companies,
the Company’s independent public accountants and other professionals, and
regulatory agencies and entities, (iv) assist the Company in its public
disclosure and media relations, and (v) such other matters as the Board may
reasonably request.  During the Leave of Absence Period, Mr. Wiederhorn agrees,
to the extent reasonably possible, to (i) continue to assist the Company’s
interim and existing management, (ii) respond to questions and inquiries
concerning the Company’s business, strategy and plans, (iii) provide advice on
implementing the Company’s business plan for 2004 and 2005, and (iv) provide
advice and assistance on such other matters as the Board may reasonably
request.  During the Leave of Absence Period, Mr. Wiederhorn will continue to
receive his regular salary and bonus pursuant to and as set forth in his
Employment Agreement.  Such Employment Agreement shall continue in full force
and effect during the Leave of Absence Period and the terms and conditions of
such Employment Agreement shall remain the same, except as specifically set
forth in this Section 1 of this Leave of Absence Agreement.

 

2.                                      INTERIM MANAGEMENT ARRANGEMENTS

 

The Board has appointed two interim Co-Chairmen of the Board of Directors and an
interim Co-Chief Executive Officer of the Company to assist in the management of
the Company during the Leave of Absence Period.  Mr. Wiederhorn agrees to assist
such individuals to the extent reasonably possible during the Leave of Absence
Period.

 

3.                                      FINANCIAL PACKAGE

 

In consideration of the Consideration provided by Mr. Wiederhorn to the Company
and of Mr. Wiederhorn’s good will, cooperation, and continuing assistance, and
in recognition of Mr. Wiederhorn’s past service to the Company, to help avoid
litigation and for the other reasons stated herein, the Company agrees to
provide the following financial compensation package (the “Financial Package”): 
Subject to the provisions of this Leave of Absence Agreement, the Company agrees
to pay Mr. Wiederhorn as compensation a leave of absence payment in the amount
of $2 million (the “LOA Payment”), which will be payable on June 2, 2004 to an
escrow account of Mr. Wiederhorn’s attorney.

 

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Settlement is not approved by the judge
hearing the case or for any other reason the Settlement does not proceed as
anticipated on June 3, 2004, this Leave of Absence Agreement shall terminate and
cease to have any further effect and Mr. Wiederhorn will cause the LOA Payment
to be paid from such escrow account to the Company on June 3, 2004.

 

4.                                      LITIGATION COOPERATION; CONSULTATION

 

Mr. Wiederhorn agrees that he will reasonably cooperate with the Company to the
best of his ability in the defense of any claim or investigation, civil or
governmental, brought against Company or any of its current, former or future
directors or officers of which Mr. Wiederhorn has any personal knowledge, and
Company agrees it will reimburse Mr. Wiederhorn’s reasonable out-of-pocket
expenses in providing such assistance.  In addition, to the extent permitted by
the Settlement, Mr. Wiederhorn agrees to reasonably provide specific operations
information to the Company as requested in a reasonable, timely and clear manner
to allow the Company to continue and/or complete job tasks, activities,
assignments, to continue effective relationships with business partners by
responding to reasonable inquiries as needed by telephone or otherwise at no
additional cost to the Company beyond what is provided by this Leave of Absence
Agreement.

 

5.                                      ARBITRATION

 

Any dispute or controversy arising under or in connection with this Leave of
Absence Agreement shall be settled exclusively by arbitration conducted in the
City of Portland in the State of Oregon under the Commercial Arbitration Rules
then prevailing of the American Arbitration Association and such submission
shall request the American Arbitration Association to: (i) appoint an arbitrator
experienced and knowledgeable concerning the matter then in dispute; (ii)
require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and the statement for reasons for the decision;
and (iv) request the matter to be handled by and in accordance with the
expedited procedures provided for in the Commercial Arbitration Rules.  The
determination of the arbitrators, which shall be based upon a DE NOVO
interpretation of this Leave of Absence Agreement, shall be final and binding
and judgment may be entered on the arbitrators’ award in any court having
jurisdiction.  All costs of arbitration, including the cost of the American
Arbitration Association and the arbitrator, shall be borne by the Company.

 

6.                                      RELEASE OF CLAIMS

 

In consideration of this Leave of Absence Agreement, Mr. Wiederhorn, for himself
and for his heirs, executors, administrators, and assigns (hereinafter referred
to collectively as “Releasors”), forever releases and discharges the Company and
any and all of its subsidiaries, divisions, affiliated entities, employee
benefit and/or pension plans or funds, successors and assigns, and all of its or
their past and present officers, directors, members, shareholders, trustees,
agents and employees (hereinafter referred to as the “Entities and Persons”),
from any and all claims, demands, cause of action, fees and liabilities relating
to the collapse of Capital Consultants and related matters, whether known or
unknown, which Mr. Wiederhorn ever had, now has, or may have against the
Entities and Persons by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter up to and including
the date of this Leave of Absence Agreement.  For purposes of this Leave of
Absence Agreement, Wilshire Financial Services Group Inc., Wilshire Credit
Corp., and CWH Mergeco Corp. are not affiliated entities of the Company, and
neither Wilshire Financial Services Group Inc., Wilshire Credit Corp., CWH
Mergeco Corp., nor any of their officers, directors, shareholders, agents or
employees are released Entities and Persons.

 

--------------------------------------------------------------------------------


 

Except as otherwise prohibited by law, Mr. Wiederhorn represents and warrants
that he will not sue or commence any proceeding (judicial or administrative), or
participate in any action, suit or proceeding, against any of the Entities and
Persons, with respect to any act, event, occurrence, or any alleged failure to
act, released hereunder.

 

Mr. Wiederhorn acknowledges that he has been advised by the Company to consult
an attorney before signing this Leave of Absence Agreement and that he has
executed this Leave of Absence Agreement after having had the opportunity to
consult with an attorney of his choice and has had an opportunity to consider
this Leave of Absence Agreement for a period of at least fourteen (14) days.

 

7.                                      MISCELLANEOUS

 

(a)                                  Governing Law

 

This Leave of Absence Agreement shall be governed by and construed in accordance
with the laws of the State of New York without reference to principles of
conflicts of laws.

 

(b)                                  Entire Agreement/Amendments

 

This Leave of Absence Agreement and the instruments contemplated herein, contain
the entire understanding of the parties with respect to the leave of absence of
Mr. Wiederhorn from the Company and supersedes any prior agreements, whether
written or otherwise, between the Company and Mr. Wiederhorn.  There are no
restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This Leave of Absence Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

(c)                                  No Waiver

 

The failure of a party to insist upon strict adherence to any term of this Leave
of Absence Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Leave of Absence
Agreement.  Any such waiver must be in writing and signed by Mr. Wiederhorn or
an authorized officer of the Company, as the case may be.

 

(d)                                  Assignment

 

This Leave of Absence Agreement shall not be assignable.

 

(e)                                  Successors; Binding Agreement; Third Party
Beneficiaries

 

This Leave of Absence Agreement shall inure to the benefit of and be binding
upon parties hereto and their personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

(f)                                    Communications

 

For the purpose of this Leave of Absence Agreement, notices and all other
communications provided for in this Leave of Absence Agreement shall be in
writing and shall be

 

--------------------------------------------------------------------------------


 

deemed to have been duly given (i) when faxed or delivered, and (ii) two
business days after being mailed by United States registered or certified mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth on the initial page of this Leave of Absence Agreement, or to such
other address as any party may have furnished to the other in writing in
accordance herewith. Notice of change of address shall be effective only upon
receipt.

 

(g)                                 Survivorship

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Leave of Absence Agreement.

 

(h)                                 Counterparts

 

This Leave of Absence Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

(i)                                    Headings

 

The headings of the sections contained in this Leave of Absence Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Leave of Absence Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Leave of Absence
Agreement as of the day and year first above written.

 

 

FOG CUTTER CAPITAL GROUP INC.

 

 

By:

/s/ Donald Berchtold

 

 

 

Name: Donald Berchtold

 

Title: Co-Chief Executive Officer

 

 

 

/s/ Andrew A. Wiederhorn

 

 

 

Andrew A. Wiederhorn

 

--------------------------------------------------------------------------------